DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 5/27/2022.
Status of the Claims
Claims 1-3, 5-8, 10 are pending.  Claim 4, 9, 11 has been cancelled.  
Claim 10 is withdrawn as being drawn to a nonelected invention.
The following rejections are newly applied based upon amendments to the claims.  It is noted that the 35 USC 103 has been amended to address the newly applied limitations, with response to arguments following.
This action final. 

Modified Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Corn et al. (US Patent Application Publication 2015/0126393 May 7, 2015) in view of Bentwich et al. (US Patent Application Publication 2007/0050146 March 1, 2007) and Moore et al (WO2014/134144 September 2014)
Corn and Bentwich have been previously recited.
 With regard to claim 1 and 8, Corn et al. teaches a nanoplasmonic biosensor (para 103-106).  Corn et al. teaches that the substrate comprises a plurality of protrusion that are spaced apart on a substrate (Figure 20 and para 9-12).  Corn et al. teaches a plurality of gold nanopillars, protrusions and gold particles around the pillars  (para 66-68).  Corn et al teaches a capture part comprising DNA, miRNA, and a second part that is DNA (para 110).  However, Corn et al. does not teach that the first end attached to the substrate and a second end disposed opposite to the first end.  Corn et al. does not teach the recited miRNA probes. 
With regard to claim 2, Corn teaches a part that hybridizes to a capture (para 9-12) and that the gold nanopillars are converges to a specific location (para 92 and figure 20).
With regard to claim 3, Corn et al. teaches that the Raman signal is amplified (e.g. detection of gold nanoparticular) (para 27).
With regard to claim 7, Corn et al. teaches a silicon array (substrate) (para 67).
 With regard to claim 1,Bentwich et al. teaches that the structure of miRNA can be a stem loop type of structure (para 67).  As such Bentwich et al. suggests that the first end would be opposite to the second end. 
With regard to claims 1, 5-6, Moore et al. miRNA probes that encompass a thiol group and wherein there is a Raman signal (para 250-253).  
Therefore, it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to use a known miRNA structure including the hairpin structure as taught by Bentwich et al.  The ordinary artisan would be motivated as this structure allows to detection of mismatched probes (para 66-67). It would be prima facie obvious at the time of the effective filing date of the instant application to modify the biosensor so that one could detect specific miRNA with an enhancement of the signal.  The ordinary artisan would be motivated in order to amplify and detect specifically a miRNA associated with particular conditions.  
Response to Arguments
The reply asserts that there is no motivation to combine.  However, as noted above there is a motivation to combine the reference.  In particular the use of the miRNA structure including the hairpin structure would allow for structures that can detect mismatched proves and further more Moore et al. teaches know miRNA probes that are part of a finite group.  It would be obvious to modify the biosensor of Corn et al. to place any known miRNA probes on the biosensor in order to target particular fragments for analysis. 
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634